Citation Nr: 1143391	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-32 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  He served in the Republic of Vietnam from April 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for posttraumatic stress disorder (PTSD).  In April 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2009.

In April 2008, the Veteran presented sworn testimony during a video conference hearing in New Orleans, Louisiana, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran was previously denied service connection for depression in a March 2004 rating decision.  At that time, he had not received a diagnosis of PTSD and specifically claimed service connection for "depression" and "feeling aggravated."  As such, the Board finds that his instant claim for service connection for PTSD is based on a distinct and proper diagnosis and should be evaluated on the merits as a separate and distinct claim, not as a petition to reopen his previously denied claim for service connection for depression.  See Boggs v. Peake, 520 F.3d 1330, 1335 (2008) (claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).

A June 2008 letter from the Veteran's treating clinical social worker indicates that the Veteran experiences headaches that he attributed to his psychiatric symptoms.  Additionally, a December 2010 VA treatment record indicates that the Veteran medically retired as a result of his psychiatric symptoms.  The issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches, to include as secondary to service-connected PTSD, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's claimed stressors are related to his in-service fear of hostile military or terrorist activity, are consistent with the circumstances of his military service, and are adequate to support a diagnosis of PTSD, and the Veteran's treating providers have assigned a medical diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for PTSD, this claim is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from PTSD as a result of his active military service.  Specifically, he reports that he was exposed to hostile military action in Vietnam, including being within close proximity of two fellow soldiers being killed and witnessing dead bodies.  He contends that these experiences have resulted in PTSD.  Therefore, he believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011).

A review of the Veteran's VA psychiatric treatment records indicates that he has been diagnosed with and treated for PTSD.  The Board accepts this as evidence of a current disability.

Essentially, the Veteran has claimed that he was exposed to several hostile military experiences in service in the Republic of Vietnam that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  None of these specific stressors have been verified by the RO.  See Formal Finding on Lack of Information Required to Corroborate Stressor(s), January 2008, September 2009 addendum.

The Veteran testified that he was a combat engineer.  He testified that his duties as a combat engineer required him to work in areas where there was combat, or where there were explosive devices.  The records available condirm that the Veteran was a combat engineer.

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  As referenced above, under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2011).  

In this case, the Veteran's personnel records show service in the Republic of Vietnam from April 1967 to April 1968 with participation in the Vietnam Counteroffensive Phase II.  Additionally, the Veteran's VA treatment records, signed by the Veteran's treating VA psychiatrist and dated in April 2007, July 2007, October 2007, and December 2010, indicate that the Veteran's PTSD and psychiatric symptoms are related to his military service in the Republic of Vietnam.  

The Veteran's reported stressors, upon which the PTSD diagnosis and nexus opinions are based, are consistent with his personnel records showing participation in the Vietnam Counteroffensive Phase II.  Under the new regulation, 38 C.F.R. § 3.304(f)(3) (2011) and affording the Veteran the full benefit of the doubt, the Board finds the treating VA psychiatrist's diagnosis of PTSD and positive nexus opinions sufficient to grant service connection for PTSD.

In sum, the Board finds that the evidence of record, specifically the treatment records from a VA psychiatrist linking the Veteran's PTSD to his service in Vietnam, places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service under the new PTSD regulation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


